Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Claim Status
This Action is responsive to the claim set filed on 10/04/2021. Claims 1, 2, 9, 10, 16, 17 have been amended. Claims 3, 5, 6, 8, 11, 14, 15, 18, 20 have been cancelled. Claims 26-36 have been added. Claims 1-2, 4, 6, 9-10, 12-13, 16-17, 19, 21-36 are presented for examination. Claims 1, 9, 16, 26, 31 are independent claims.

Response to Arguments
The claims 1-2, 4, 6, 9-10, 12-13, 16-17, 19, 21-25 have been allowed in the previous action. The new claims 26-36 are rejected below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26-28, 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varinot (US 2011/0269485 A1) in view of Zhong et al (US 2012/0088528 A1).

Claims 26, 31
Varinot teaches a device and method (Varinot fig 3 SMS-R) comprising: at least one processor; and a memory comprising program code which, when executed by the at least one processor (Varinot par 0019 SMS-R is an SMS router, which inherently comprises a processor, memory, and program code to execute the method discussed in figure 3), causes the device to: send a signaling message to a network device (Varinot fig 3 par 0029 SMS-R sends request message to HLR), wherein the signaling message carries an indication information indicating whether a record needs to be added to message waiting data (MWD) of a user when a short message of the user fails to be transmitted (Varinot fig 3 par 0029 the request message includes the cause Absent Subscriber, which is an indication to add to the MWD when the SMS transmission to the end device fails).
(Zhong par 0076 a signaling message to the HLR is a short message routing request). At the time of the invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Varinot with Zhong by using the short message routing request message as a signaling message to the HLR as taught by Zhong to carry the request of Varinot. The motivation to combine Varinot and Zhong is to use standard-based signaling message to support interoperability between vendors of SMS messaging servers and vendors of the HLR. 

Claim 32
Varinot in view of Zhong teaches the device according to claim 31, wherein the network device comprises: a Home Location Register (HLR) or a Home Subscriber Server (HSS) (Varinot fig 3 par 0029 the message recipient is the HLR).

Claims 27, 33
Varinot in view of Zhong teaches the limitations according to claims 26, 31 comprises: a gateway mobile switching center for short message service or a service center for short message service (Varinot fig 3 par 0020-0021 the SMS-R functions as an SMS message router, i.e. service center for short message service).

Claims 28, 34
Varinot in view of Zhong teaches the limitations according to claims 26, 31, wherein the program code further causes the device to: receive the short message transmission report message from a serving node device for providing the short message service for the user (Varinot fig 3 par 0029 the SMS-R receives failure report from MSC or GPRS SGSN {serving node device}).

Claim 29-30, 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varinot (US 2011/0269485 A1) in view of Zhong et al (US 2012/0088528 A1) as applied to claims 26, 31 above further in view of Marolia et al (US 2006/0217111 A1).

Claims 29-30, 35-36
Varinot in view of Zhong teaches the limitations according to claims 26, 31.
However, Varinot in view of Zhong does not specifically teach receive a short message from a service capability server; and send the short message to a service center for short message service or a gateway MSC for short message service; wherein the short message is a device trigger request message. Marolia discloses receive a short message from a service capability server (Marolia par 0061 SMS aggregation interface receives a bootstrap SMS message from the DM server); and send the short message to a service center for short message service or a gateway MSC for short message service (Marolia fig 2, par 0061 SMS aggregation interface delivers the SMS message to the end device through the SMS service center); wherein the short message is a device trigger request message. At the time of the invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Varinot in view of Zhong with Marolia by adding to the SMS-R the method of receiving device triggering SMS messages and to send the SMS messages to the SMS messaging center associated the device for delivery to the device as taught by Marolia. The motivation to combine Varinot in view of Zhong and Marolia is to enable efficient management and updating of software in a device as discussed by Marolia. 

Allowable Subject Matter 
Claims 1-2, 4, 7, 9-10, 12-13, 16-17, 19, 21-25 are allowed:
The following is an examiner’s statement of reasons for allowance:
Prior art of record, Varinot (US 2011/0269485 A1), alone or in combination with, Cai et al (US 2011/0167118 A1), Wilson (US 2009/0111489 A1), Velev et al (US 2014/0341041 A1), Molnar et al (US 2014/0155112 A1), Yang et al (US 2015/0334508 A1), Zhong et al (US 2012/0088528 A1), Marolia et al (US 2006/0217111 A1), fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “the signaling message carries an indication information indicating whether a record needs to be added to message waiting data (MWD) of a user when a short message of the user fails to be transmitted, wherein the signaling message is a short message routing request message or a short message transmission report message; determining, by the .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



	/Srilakshmi K Kumar/                SPE, Art Unit 2647